DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 15 October 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 13 January 2022 has been entered.
Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first beam splitter”, “second beam splitter”, “beam deflector”, “medium-supplying section”, “medium-discharging section”, and “driver”. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “Amended”.  If a drawing figure is to be cancelled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d).  If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 remains objected to for the following informalities:  “a controller configured to calculate … and control at least one the medium-supplying section and the medium-discharging section based on the detected change over time” should read, “a controller configured to calculate … and control at least one of the medium-supplying section and the medium-discharging section based on the detected change over time”.
Claim 30 is objected to for not ending in a period.  M.P.E.P. § 608.01(m).
Appropriate corrections are required.
Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. § 112(f):
(f)  Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2, 9 to 13, and 19 to 32 are drafted using “means” language, i.e., “means for”, “step for”, or a non-structural term that is simply a substitute for the term “means for”, namely “unit” and “section”.  Therefore, these claims are presumed to invoke 35 U.S.C. § 112(f).
The claim limitations “medium changing unit”, “medium-supplying section”, “medium-discharging section”, “negative-pressure supplying section” invoke 35 U.S.C. § 112(f).  However, the specification as filed fails to disclose the corresponding structure(s), material(s), or act(s) for performing the entire claimed function(s) and to clearly link the structure(s), material(s), or act(s) to the function(s).  Therefore, the claims are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement, and under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In response, the inventor or joint inventor may:
Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. § 112(f); 
Amend the written description of the specification such that it expressly recites what structure(s), material(s), or act(s) perform the entire claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Amend the written description of the specification such that it clearly links the structure(s), material(s), or act(s) disclosed therein to the function(s) recited in the claim(s), without introducing any new matter.  See 35 U.S.C. § 132(a).
If, however, the inventor or joint inventor is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function(s), the inventor or joint inventor should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) for performing the claimed function(s) and clearly links or associates the structure(s), material(s), or act(s) to the claimed function(s), without introducing any new matter.  See 35 U.S.C. § 132(a); or 
Stating on the record what the corresponding structure(s), material(s), or act(s) that are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s).
For more information, see 37 C.F.R. § 1.75(d) and M.P.E.P. §§ 608.01(o) and 2181.
Claims 2, 9 to 13, and 19 to 32 are additionally rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  As amended the claims recite a “controller configured to calculate an amount of light absorbed by the medium based on the measured light intensity of the monochromatic light before passing through the medium in the cell-culturing vessel and the measured light intensity of the monochromatic light that has passed through the medium in the cell-culturing vessel, detect a change over time in the calculated light-absorption amount and control at least one [of] the medium-supply section and the medium-discharging section based on the detected change over time”.  The controller is also configured to control the negative-pressure supplying section” (claim 13) and transmit/receive signals to/from an external controller (claims 20 and 32).  However, the application as filed does not provide any algorithms or series of steps to explain how the controller would perform any varied these functions.  Applicant is reminded that computer implemented claims lack written description “when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”  M.P.E.P. 2161.01(I), emphasis added.  
Claims 2, 9 to 13, and 19 to 32 are further rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 2, 9 to 13, and 19 to 32 include the limitation “at least one light-level detector that measures (i) a light intensity of the monochromatic light before passing through the medium in the cell-culturing vessel and (ii) a light intensity of the monochromatic light that has passed through the medium in the cell-culturing vessel”.  In various Amendments, the inventor or joint inventor pointed to figures 5A and 11A to 11B “and corresponding description” to indicate support for the added subject matter.  Resubmission of Amendment in Response to Notice of Non-Compliant Amendment filed on 14 September 2021 at page 8; Amendment filed with RCE on 13 January 2022 at page 12.  However, none of these portions of the application as filed teaches that the same light-level detector measures both the light intensity of the monochromatic light before and after passing through the medium in the cell-culturing vessel.  Therefore, the application does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed.
Claims 25 to 32 include the limitations “a beam deflector” and “a driver configured to selectively switch the beam deflector between the first arrangement and the second arrangement”.  In the Amendment filed with RCE, the inventor or joint inventor pointed to “Figs. 11A to 11B and corresponding description” to indicate support for these claims.  Amendment filed with RCE on 13 January 2022 at page 12.  However, none of these portions of the application as filed mention a “beam deflector” or a “driver”.  Therefore, the application does not reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application was filed.
Claims 2, 9 to 13, and 19 to 32 are additionally rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 9 to 13, and 19 to 32 contain the limitations “a controller configured to … (perform various functions)”, “a beam deflector” and “a driver”.  It is unclear what the “configurations” of the controller are as well as what the “beam deflector” and “driver” are.  
Response to Arguments
Applicant’s arguments filed on 14 September 2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799